 HILLMAN MANUFACTURING COMPANY585history herein, the branchwide unit would be the only appropriateunit.However, we shall not dismiss the petition as there is an alterna-tive basis for an appropriate unit finding in the fact, as previouslynoted, that the Maine area salesmen appear to be the only salesmenin the Boston branch not represented by any labor organization. Inthese circumstances, we shall find appropriate for purposes of collec-tive bargaining, under our residual unit doctrine, all unrepresentedsalesmen and merchandisers in the Employer's Boston branch.6We find that all unrepresented salesmen and merchandisers in theEmployer's Boston, Massachusetts, branch, excluding those currentlyrepresented by the Petitioner and Local 646, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL-CIO, and excluding office and clerical employees, deliveryemployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBERMURDOCKtook no part in the con-sideration of the above Decision and Direction of Election.6Egastable Gas Company,111 NLRB 453;The Kroger Company,93 NLRB 274.Paul Hillman and Michael Sakuta d/b/a Hillman ManufacturingCompanyandHarvey C. Babbitt,PetitionerandInternationalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,and its Local 155,AFL-CIO.CaseNo. 7-l?D-207.August 13,1956SUPPLEMENTAL DECISION AND ORDER DIRECTINGREGIONAL DIRECTOR TO OPEN AND COUNT CHAL-LENGED BALLOTOn October 20, 1955, the Board issued its Decision and Direction ofElection in this proceeding' pursuant to which an election by secretballot was conducted on November 8, 1955. Out of 22 votes cast, 11 werefor the Union, 8 were against it, and 3 were challenged by the Union.The Employer filed, but later withdrew, objections to the conductof the election, and the Union withdrew its challenge to two of theballots.The Regional Director duly conducted an investigation upon.the remaining ballot which was challenged on the ground that ArthurStrittmatter, the employee in question, was a supervisor and notentitled to vote.On March 19,1956, the Regional Director's report on1 Not reported in printedvolumes of Board Decisions and Orders.116 NLRB No. 83. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenged ballots issued, recommending that Strittmatter be found asupervisor and his ballot not counted.To this the Employer has filedexceptions.In connection with its consideration of the exceptions, the Boardordered that the ballots as to which challenges were withdrawn becounted, and as a result thereof the Regional Director reported that thetally of ballots shows 11 votes for the Union and 10 against.On the basis of the detailed material concerning Strittmatter'salleged supervisory status contained in the report on challenged bal-lots, the Board finds that Strittmatter is not a supervisor for the fol-lowing reasons.Two diemakers and a trainee are the sole employees on the nightshift.Strittmatter is the most skilled and the highest paid of thethree, and senior in point of service.He comes in 15 minutes early toget the work "line up," as prepared by one of the partners, which in-volves drilling and tapping to finish work started by"the day shift.He has no authority to start a job or to make changes, and checksthe work of the other two night employees only when something spe--cial is being done.Serious problems which arise are laid aside forthe day shift.There is no contention that Strittmatter has authority to hire, dis-charge, or discipline or effectively to recommend such action, and theinvestigation indicates that he was refused a leader's classificationby the Employer such as Molitor, the head diemaker on the dayshift, has.Because more than enough work is normally lined up forthe night shift by partner Sakuta, Strittmatter is called upon to-assignwork to the other two employees only in rare instances.Whatever responsibility to direct the work of the others he mayhave, we believe, arises from his being a skilled diemaker, is basedupon working skill and experience, and does not constitute the type.ofdirection emanating from management which is contemplatedin the definition of supervisors in Section 2 (11) of the Act 2As we have found merit in the Employer's exceptions, we shall over-rule the challenge to the ballot of Arthur Strittmatter and direct thatit be opened and counted.[The Board ordered that the Regional Director for the SeventhRegion shall, within ten (10) days from the date of this Order,open and count the ballot of Arthur Strittmatter, and serve uponthe parties a revised tally of ballots.]MEMBERS MuRDOOK and PETERSON took no part in the consideration,of the above Supplemental Decision and Order Directing RegionalDirector to Open and Count Challenged Ballot.2 SeeSouthernBleachery and Print Works, Inc.,115 NLRB 787.